Name: Council Regulation (EEC) No 4059/86 of 22 December 1986 on the granting of financial support to transport infrastructure projects
 Type: Regulation
 Subject Matter: transport policy;  European construction;  EU finance
 Date Published: nan

 No L 378 / 24 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4059 / 86 of 22 December 1986 on the granting of financial support to transport infrastructure projects THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 75 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( 1 ), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Council , at its meeting on 11 November 1986 , reached conclusions concerning the objectives and criteria to be applied to a medium-term programme; Whereas the appropriations included in the 1985 budget for the support of transport infrastructure should be used in accordance with those objectives and criteria ; Whereas ceilings for the Community financial support per project for the 1985 programme should be fixed ; Whereas the methods and procedures for applying this Regulation should be defined ,  Increasing capacity on the Aachen Cologne motorway in the region of Cologne (Federal Republic of Germany),  Construction of a by-pass at Braintree on the A 120 road towards the East Coast ports (United Kingdom),  Improvement to the Toulouse Barcelona road in the region of Pensaguel Le Vernet (France),  Increase of capacity and safety on the railway line Bayonne Hendaye (France ). Works in major corridors:  Between the Netherlands and Belgium  works to complete the Bergen-op-Zoom / Antwerp motorway (Netherlands and Belgium),  On the approaches to the Channel Ports and the planned Channel Tunnel  completion of the M 20 motorway between Ashford and Maidstone (United Kingdom),  On the transit route through Zeeland to / form Sweden , electrification and improvements to the Ringsted Rungsted railway line (Denmark). Works for the better integration of areas situated geographically on the periphery of the Community:  On the main road between the Peloponnese and the Yugoslav frontier :  Inofita Schimatari (Greece )  Ritsona Thivai (Greece ) HAS ADOPTED THIS REGULATION :  Solomos Nemea (Greece).  On the principal Athens Salonica Idomeni ( frontier ) railway line :  Sfingas Allartos (Greece )  Tithoria Domokos Larissa (Greece )  Salonica Idomeni (Greece ).  On the main north-south road in Ireland:  The Dunleer bypass (Ireland ).  On the principal transit axis in the Iberian peninsula : Article 1 1 . Within the limits of the appropriations available under the 1985 budget , and on the terms set out in Articles 2 and 3 , the Community shall grant financial support for transport infrastructure projects which comply with the objectives and criteria set out in the Annex . 2 . The projects referred to in paragraph 1 are listed below : Transit routes :  Brenner Bolzano  improvement of the railway line  ( Italy),  Construction of the tunnel of Chavants on the road access to the Mont Blanc Tunnel (France ),  Irun-Portugal road N 620 (E 82 )  Tordesillas bypass ( Spain ),  Oporto  Spanish frontier road IP 4 (E 801 )  Paredes  PeÃ ±afiel (Portugal ). Other projects :  Works in association with the construction of a new loading ramp for vehicles in the port of Ostend (Belgium), ( J ) Opinion delivered on 12 December 1986 (not yet published in the Official Journal ). ( 2 ) Opinion delivered on 16 December 1986 (not yet published in the Official Journal ). 31 . 12 . 86 Official Journal of the European Communities No L 378 / 25  Preparatory studies and works on the project for the improvement of the Brenner Route between the Federal Republic of Germany and Italy through Austria ( Italy). 2 . Without prejudice to checks carried out by the Member States in accordance with national laws , regulations or administrative provisions , and without prejudice to Article 206 bis of the Treaty or to any inspection arranged on the basis of Article 209 ( c) of the Treaty , on-the-spot checks or enquiries in respect of projects receiving financial support shall be carried out by the competent authorities of the Member State concerned and by representatives of the Commission , or other persons authorized for this purpose by the latter . The Commission shall determine deadlines for the performance of checks and inform the Member State in advance in order to obtain all the necessary assistance . 3 . The purpose of these on-the-spot checks or enquiries relating to operations receiving financial support shall be to ascertain : ( a ) the conformity of administrative practices with Community rules ; ( b ) the existence of supporting documents and whether they correspond to the projects receiving financial support ; ( c ) the conditions under which operations are executed and checked ; ( d ) the conformity of the execution of projects with the conditions for granting the financial support . 4 . The Commission may suspend payment of the financial contribution in respect of an operation if a check reveals irregularities or a substantial change in the nature or conditions of the project for which the Commission's approval has not been sought . Article 2 1 . The financial support granted under this Regulation to the projects chosen in accordance therewith shall not exceed 25 % of the total cost of each project or of the particular stage of the project to be supported . It may be increased to not more than 50 % in the case of studies carried out preparatory to construction work . 2 . In no case shall contributions from all Community budget sources exceed 50% of the total cost of a given project . 3 . An advance payment of no more than 40% of the Community contribution may be provided to accelerate the execution of projects . 4 . For the purpose of granting the Community financial support referred to in Article 1 , the Commission shall take the necessary steps to apply this Regulation , in agreement with the Member States involved and taking into account the amounts estimated to be necessary . Article 3 1 . Where a project which has received financial support has not been carried out as planned , or where the conditions laid down are not fulfilled , the financial support may be reduced or cancelled by a decision adopted by the Commission . Any sum incorrectly paid shall be repaid to the Community by the recipient concerned within 12 months of the date of notification of such decision . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW No L 378 /26 Official Journal of the European Communities 31 . 12 . 86 ANNEX OBJECTIVES AND CRITERIA FOR COMMUNITY INFRASTRUCTURE POLICY IN A MEDIUM-TERM PROGRAMME I. OBJECTIVES To coordinate and promote infrastructure projects of Community interest , in order to create a modern and efficient transport network in the Community , designed to meet genuine transport needs arising at the European level on the main Community links . The infrastructure policy shall come within the common transport policy and efforts to increase economic and social cohesion in the Community . Community activity , without prejudice as to the question ofwhether ports aind airports should be included in the medium-term programme, shall aim at :  the elimination of bottlenecks ;  the integration of areas which , geographically , are either landlocked or situated on the periphery of the Community ;  the reduction of costs associated with transit traffic in cooperation with any non-member States concerned ;  the improvement of links on land / sea routes ;  the provision of high-quality links between major urban centres , including high speed rail links . II . CRITERIA The assessment of transport infrastructure programmes for Community support under the medium-term programme , without prejudice as to the precise form that this should take , shall be based on the following criteria : ( a ) the benefit of the project to the Community , assessed by its contribution to the general and operational criteria set out in section I. Among the factors which must be included are :  the importance of present or potential intra-Community international traffic ,  the importance of exchanges between the Community and non-member States on the route involved in the project ,  the extent of the project's contribution to the creation of an homogenous and balanced network within the Community framework , geared to existing and future transport needs ; (b ) the socio-economic return on the project ; (c ) whether the project is consistent with other Community measures under the common transport policy or other Community policies , and with other national measures given priority in national transport infrastructure plans and projects .